PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


WILLIAM DOUGLAS HAMPTON,                         )
                                                 )     CASE NO. 4:19CV2975
               Plaintiff,                        )
                                                 )     JUDGE BENITA Y. PEARSON
               v.                                )
                                                 )
KENNETH BULHOLTZ,                                )     MEMORANDUM OF OPINION
                                                 )     AND ORDER
               Defendant.                        )     [Resolving ECF No. 4]



       Plaintiff William Douglas Hampton is a federal prisoner presently incarcerated at FCI

Elkton. Complaint (ECF No. 1) at PageID #: 2. He brings this action against Defendant Kenneth

Bulholtz alleging that Bulholtz attacked him when they were both incarcerated at FCI Seagoville

in Texas. ECF No. 1 at PageID #: 3-4. For the reasons that follow, this case is dismissed

pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                         I. Background

       In his brief Complaint (ECF No. 1), Plaintiff alleges that on November 23, 2018, he and

Defendant were federal prisoners incarcerated at FCI Seagoville. According to Plaintiff, he was

working in the typewriter section of the law library when Defendant initiated a verbal conflict,

then physically attacked Plaintiff with his fists. ECF No. 1 at PageID #: 3-4. Plaintiff brings this

action against Defendant pursuant to 42 U.S.C. § 1983. See Civil Cover Sheet (ECF NO. 1-1) at

PageID #: 6. Plaintiff seeks $1,950,700 in monetary relief. ECF No. 1 at PageID #: 5.
(4:19CV2975)

                                       II. Standard of Review

        Pro se pleadings are liberally construed by the Court. Boag v. MacDougall, 454 U.S.

364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972). Notwithstanding, the

district court is required under 28 U.S.C. § 1915(e)(2)(B) to review all in forma pauperis

complaints and to dismiss before service any such complaint that the Court determines is

frivolous or malicious, fails to state a claim on which relief may be granted or seeks monetary

relief against a defendant who is immune from such relief. See Hill v. Lappin, 630 F.3d 468, 470

(6th Cir. 2010). While some latitude must be extended to pro se plaintiffs with respect to their

pleadings, the Court is not required to conjure unpleaded facts or construct claims against a

defendant on behalf of a pro se plaintiff. See Grinter v. Knight, 532 F.3d 567, 577 (6th Cir.

2008) (citation omitted); Thomas v. Brennan, No. 1:18CV1312, 2018 WL 3135939, at *1 (N.D.

Ohio June 26, 2018) (citing Beaudett v. City of Hampton, 775 F.2d 1274, 1277 (4th Cir. 1985)

and Erwin v. Edwards, 22 Fed.Appx. 579, 580 (6th Cir. 2001)).

        In order to withstand scrutiny under § 1915(e)(2)(B), “ ‘a complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.’ ”

Hill, 630 F.3d at 471 (holding that the dismissal standard articulated in Ashcroft v. Iqbal, 556

U.S. 662 (2009), and Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), governs dismissals for

failure to state a claim under § 1915(e)(2)(B)) (quoting Iqbal, 556 U.S. at 678) (quoting

Twombly, 550 U.S. at 570)). The “plausibility” requirement is satisfied when plaintiff pleads

factual content that allows the Court “to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678.


                                                    2
(4:19CV2975)

                                           III. Analysis

       In order to state a plausible claim for relief under § 1983, the complaint must allege “(1)

that there was the deprivation of a right secured by the Constitution and (2) that the deprivation

was caused by a person acting under color of state law.” Wittstock v. Mark A. Van Sile, Inc., 330

F.3d 899, 902 (6th Cir. 2003).

       Even with the benefit of liberal construction and assuming the truth of Plaintiff’s

allegation that he was assaulted by Defendant, a fellow federal inmate, Plaintiff fails to plausibly

allege either element of a § 1983 claim. First, Plaintiff’s allegation of assault by Defendant does

not identify any deprivation of a right secured by the Constitution. Second, even if the

Complaint (ECF No. 1) could be construed to allege a constitutional deprivation, Defendant is a

private party and there are no allegations from which the Court may reasonably infer that when

Defendant assaulted Plaintiff (or at any time), Defendant acted under color of state law.

       A private party may be found to have acted under color of state law only when the party

“acted together with or has obtained significant aid from state officials” and did so to such a

degree that its actions may properly be characterized as “state action.” Lugar v. Edmondson Oil

Co., Inc., 457 U.S. 922, 937 (1982). An individual may also be considered a state actor if he

exercises powers traditionally reserved to a state. Jackson v. Metropolitan Edison Co., 419 U.S.

345, 352 (1974). There are no allegations in the Complaint (ECF No. 1) that Defendant’s actions

could properly be characterized as state action. Therefore, Defendant is not liable to Plaintiff

under § 1983, even assuming that he assaulted Plaintiff as alleged. Accordingly, Plaintiff fails to




                                                 3
(4:19CV2975)

state a plausible § 1983 claim against Defendant upon which relief may be granted, and this case

is dismissed.

                                         IV. Conclusion

       For all of the foregoing reasons, this action is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B). Plaintiff’s Motion for Discovery (ECF No. 4) is denied as moot. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision could not be taken

in good faith.



       IT IS SO ORDERED.


    April 8, 2020                              /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge




                                                4
